WORVERTON, District Judge.’
This is a suit to vacate and annul a certificate of naturalization. The defendant, Carl Swelgin, is a native of Germany. On January 3, 1913, he filed a petition in the circuit court of the state of Oregon for the county of Coos, praying for his naturalization as a citizen of the United States. On April 25, 1913, an order of the court was made and entered admitting him as a citizen, and on May 27th a certificate of admission was issued by the clerk of the court.
The bill for vacation of the certificate alleges, that upon the dates named, and during the five-year period immediately preceding the date of the filing of said petition for naturalization—
“the said defendant, Carl Swelgin, was not, has not been, and is not now attached to the principles of the Constitution of the United States, nor is the said defendant well disposed to the good order and happiness of the same, nor is said defendant of go.od moral character, and that said defendant has been *885since the year 1911, and now is, a member of tlie organization known and entitled ‘Industrial Workers of the World,’ which organization is more commonly known as and called the ‘I. W. W.’; 1hat defendant has been an organizer in said organization, and that said organization has advocated and does advocate resistance to the existing governmental authority of the United States, and the complete eontrol and ownership of all property in the United Stains through the abolition of all other classes of society; and that such purposes of said organization are to be accomplished without regard for right or wrong, but by the use of such unlawful moans and methods known as ‘sabotage’ and direct action.”
Then the preamble is set out, which I will not read. It is then further alleged that defendant’s certificate of naturalization was procured by deception and fraud practiced upon the court, consisting of false representations and concealment of facts, by which the court was misled and imposed upon, and induced to make and render its order and judgment directing the issuance of said certificate of naturalization.
The proofs show, and the defendant admits, that he became a member of the organization known as the “Industrial Workers of the World” in December, 1911, and was such member at the time he was admitted as a citizen of the United States, and ever since has been a member thereof. I should qualify that, because the witness has said that there was a time following August, 1913, for a period of two or three years, that lie was not a member; but he thereafter did become a member, and has continued such ever since. Not only this, but he has been active in the order, in promoting its propaganda and furthering the cause that the order espouses. He asserts his firm belief in the principles enunciated by the preamble and constitution of the order, and admits that he is in full sympathy with the propaganda and practices thereof. Among other things, he indorses the sabotage recently practiced upon the timber and lumber industries in the Northwest, and when asked if he was willing to join the military forces of this country against Germany, he answered, in effect, that he entertained conscientious scruples against entering the army. He further states that the views he entertained respecting these subjects at the time and previous to his naturalization were the same as he now holds and adheres to. So that it appears that his attitude of mind then respecting the principles and practices of the order of the Industrial Workers of the World was the same as his attitude now, to which he firmly adheres.
No further evidence is necessary for establishing his purposes and designs as it relates to organized government and the peace and tranquility of society, and we have only to inquire, touching the doctrine and principles of the organization, whether they are promotive of or inimical to the maintenance and stability of organized government, and whether they are calculated to promote peace and good order in society, or whether they are adapted by design to the demoralization and degradation thereof.
I should say in this connection that the defendant has said that he indorses the preamble and constitution of this organization, and that further than that he is not acquainted with its principles and purposes; but, having actively engaged in the organization, and having been actively engaged in the furtherance of the cause in which the organiza*886tion is embarked, taking into consideration his intelligence, there can be no question in the mind of the court that he was thoroughly acquainted with all its principles and propaganda. Let us therefore recount some of the doctrines, principles, and practices of the order. The preamble makes this enunciation:
“Between these two classes [the working class and the employing class] a struggle must go on until the workers of the world organize as a class, take possession of the earth and the machinery of production, and abolish the wage system.”
• The pledge is in these words:
“I do solemnly pledge my word and honor that I will obey the constitution, rules, and regulations of the Industrial Workers of the World, and that, keeping always in view its fundamental principles and final aims, I will, to the best of my ability, perform the task assigned to me. I believe in and understand the two sentences, ‘The working class and the employing class have nothing in common,’ and’ ‘Labor is entitled to all it produces.’ ”
The taptics or methods of the I. W. W. are given by Vincent St. John, an adherent of the cause. I read only slight excerpts:
“As a revolutionary organization the Industrial Workers of the World aims to use any and all tactics that will get the results sought with the least expenditure of time and energy. The tactics used are determined solely by the power of the organization to make good in their use. The question of ‘right’ and ‘wrong’ does not concern us.
“It aims, where strikes are used, to paralyze all branches of the industry involved, when the employers can least afford a cessation of work — during the busy season and when there are rush orders to be filled.
“Failing to force concessions from the employers by the strike, work is resumed and ‘sabotage1 is used to force the employers to concede the demands of the workers.
“All supplies are cut off from strike-bound shops. All shipments are refused or missent, delayed and lost if possible. Interference by the government is resented by open violation of the government’s orders, going to jail en masse, causing expense to the taxpayers — which are but another name for the employing class. '
“In short, the I. W. W. advocates the use of militant ‘direct action’ tactics to the full extent of our power to make good.”
Sabotage is defined by its authors and adherents to be:
“Any conscious and willful act on the part of one or more workers intended to slacken and reduce the output of production in the industrial field, or to restrict trade and reduce the profits in the commercial field, in order to secure from their employers better conditions or to enforce those promised or maintain those already prevailing, when no other way of redress is open.
“B. Any skillful operation on the machinery of production intended not to destroy it or permanently render it defective, but only to temporarily disable it and to put it out of running condition in order to make impossible the work, of scabs and thus to secure the complete and real stoppage of work during a strike.”
And again:
“Sabotage means either to slacken up and interfere with the quantity, or to botch in your skill and interfere with the quality of capitalist production or to give poor service. Sabotage is not physical violence; sabotage is an internal, industrial process. It is something that is fought out within the four walls of the shop. And these three forms of sabotage — to affect the quality, the quantity and the service — are aimed at affecting the profit of the employer.' Sabotage is a means of striking at the employer’s profit for the pur*887pose of forcing Mm into granting certain conditions, even as workingmen strike for tlie same purpose of coercing Mm. It is simply another form of coercion.”
T read from a pamphlet entitled “On the Firing Riñe”:
“The program of the I. W. W. offers the only possible solution of the wage question whereby "violence can bo avoided, or at the very worst, reduced to a minimum. To all opponents of the organization wherever found, we desire to state that this organization will to the best of its power and ability, bend every effort towards making that program effective. We also desire to serve notice upon the ruling class and all its defenders, that whatever form r.ne struggle may take, we aro determined to continue in spite of all odds until victory has been achieved by the working class. If the ruling' class of to-day decide as its prototypes of the past have decided, that ■ violence will be the arbiter of the question, then we will cheerfully accept their decision and meet them to the best of our ability and we do not fear the result.
“The Industrial Workers of the World is without doubt the most revolutionary body in the world to-day.
“Ueing propertyless and landless they have no patriotism nor reason for patriotism.
“The abolition of the wage system and the creation of a new social order is its ideal. For this ideal the members will suffer hunger, brave the blacklist, rot in the bastlle, and fight — ever fight — for the freedom that awaits them when the rest of the workers awaken.
“To it has come the knowledge that justice, liberty, rights, etc., are but empty words, and power alone is real; Refusing to even try to delegate its power, it stands committed to the policy of direct action.
“It strives to have the workers realize the tremendous power tied up in their muscle and mind — a power that represents the measure of the masters’ weakness. The workers are asked to withhold their labor power, to refuse to apply it to the machine, or to apply it so that the machine does not function properly, and thus defeat the masters.
“They [the workers] will seize and hold the machinery of production and distribution and operate it in their own interests.”
Again, from a pamphlet entitled “Why Strikes are Rost”:
“Thus organized the workers will use all means that may be at their command in their battle for control. Strikes, irritation strikes, passive resistance strike, boycott, sabotage, political action, and general strikes in industrial plants, will all be moans applied with precision, and changed whenever conditions so dictate.”
The “Social General Strike,” to which the order is committed, is thus defined:
“The profoundest conception of the general strike, Mwever, the one pointing to a thorough change of the present system; a social revolution of the world; an entire new organization; a demolition of the entire old system of all governments — is the one existing amongst the proletarians of the Roman race (Spain and Italy). For them the general strike is nothing less than an introduction to the social revolution. Therefore wo call this the general strike, to distinguish it from general strikes for higher wages, or for political privileges (political mass strikes) — ‘The Social General Strike.’ This conception of the general strike will be dealt with in this treatise.
“It is therefore not of such great importance for the propagandists and followers of the general strike theory (as, for instance, the Spanish and French workers understand it) to got all the workers to lay down their tools at the same time, as it is to completely interrupt production in the whole country, and stop communication and consumption for the ruling classes, and that for a time long enough to totally disorganize the capitalistic society, so that after the complete annihilation of the old system, the working people can *888take possession through its labor unions of all the means of production, mines, houses, the land — in short, of all the economic factors.”
This pamphlet then deals with divers subjects illustrating the application of the doctrines, and culminates with this climax:
“With a free society, without class rule and exploitation, a society of free co-operation, we have that which corresponds with the absence of government, ‘Anarchism.’ ”
I read a stanza which purports to be one of the songs of the order. It is styled “The Red Flag”:
“The People’s flag is deepest red,
It shrouded oft our martyred dead;
And ere their limbs grew stiff and cold
Their life-blood dyed its every fold.
“Ohorus:
“Then raise the scarlet standard high Beneath its folds we’ll live and die,
Though cowards flinch and traitors sneer,
We’ll keep the red flag flying here.”
“The Tumber Jack,” a publication of the order, in an editorial exclaims :
“The ‘Red Flag,’ and sing it always to the courts while the people stare and wonder.”
In this relation, it may be stated that the doctrine of the order carries its adherents to a disregard of and a resistance to the orders and judgments of the courts, through organized protest and calumny, and violence, if need be, to accomplish their purposes. '
I read further a few extracts from the “Industrial Worker,” published at Spokane, Wash. This is the issue of April 4, 1912, and the excerpt is found in column 2, page 2, of that issue. It is an editorial under the title, “Our Tabor Problem”:
“We accept what benefits us from the socialist propaganda, we accept that portion of anarchist action that is of value, and we retain that which experience proves to be an aid in the class struggle.”
In the issue of May 8th it is declared:
“The I. W. W. opposes the institution of the state. It holds that state or governmental control of industry would merely introduce a different form of slavery. Government implies governors and governed, a ruling and a subject class. No man is great enough or good enough to rule another.
“The I. W. W. is creating its own ideas of morality and ethical conduct, as opposed to the current conceptions of what constitutes ‘right’ and ‘wrong.’ ”
I have read only a very meager number of these excerpts which have been introduced in evidence; but they serve to illustrate the principles and the practices of the order. They Rre thoroughly indorsed, evidently, by the adherents of the order and by those who seem to be able to expound its doctrines. Other expressions may be found, such as these:
“Towards the existence of government the I. W. W. is openly hostile.
“It is anti-pátriotic.
“The kernel of evil lies in the very existence of the state, and violence is an economic factor.”
*889No one can read these pamphlets and pronunciamento of the order without concluding, by fair and impartial deduction, that it is not only ultra socialistic, but anarchistic. It is really opposed to all forms of government. It advocates lawlessness, and constructs its own morals, which are not in accord with those of well-ordered society. Its adherents are anti-patriotic. They own no allegiance to any organized government. And I am unable to understand by what right such of them as come from another country can claim that they are entitled to be admitted to citizenship under the Stars and Stripes. The very oath they take, avowing their allegiance to this government, is to them a worthless ceremony, for they do not intend to submit themselves to its Constitution, laws, rules, and regulations, nor to defend it in time of insurrection, or against an aggression from abroad, or when it is at war with other nations.
When, therefore, the defendant declared that he was attached to the principles of the Constitution of the United States, and was well disposed to the good order and happiness of the same, he made avowal of that which was not in his heart, and thereby deceived the court. And, further, he was a disbeliever in and opposed to organized government, and he fraudulently misled the court as to that.
So that the government’s case is clear that defendant’s certificate of naturalization was procured by fraud and deception imposed upon the court which directed its issuance, and the annulment of the certificate must follow.